 CITIES SERVICE OIL COMPANY OF PENNSYLVANIA643of a decertificationpetitionby an Employeris insufficient toestablish the collusionwhich theUnion alleges.'Therefore, asthe recordcontains no substantial evidencethat the Employerinspired or fostered the instant petition,we find no merit inthe Union's contentionthat thepetitionshould bedismissed onthisground.The Unionalso asserts that a contract between it and theEmployer barsthispetition.This contract,effective onNovember 1, 1951,contained a termination dateof January 31,1953, in theabsence of written notice of intent to changetenderedby either party notlessthan2months prior to thetermination date.Thisnoticewas givenby the Union onNovember 22, 1952. Althoughthe contract also provides that"Pending determination of conditions of new agreement theterms and conditions of this agreement shall remain in effect,"the Board has consistently ruled that a contract,under suchcircumstances,is one of indefinite duration which cannot bara representation petition.:We accordinglyreject the Union'scontention.A questionaffecting commerce exists concerning the repre-sentation of employeesof the Employer within themeaning ofSection 9(c) (1) and Section 2(6) and(7) of the Act.4. Thefollowingemployees of the Employerconstitute aunit appropriate for purposesof collectivebargaining withinthe meaning of Section9 (b) of the Act:Allproduction employees in the bindery,shipping, andmailing departmentsof the Employer's printing and bindingplant at Meriden,Connecticut,including shippers,mailers,helpers on machines, truckers,and generalutilityhelpers,but excluding all employees inthe pressroom,composing room,and foundry,watchmen-janitors,baler-janitors,executives,office clerical employees,guards, salesmen,professionalem-ployees,and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]'See Morganton Full Fashioned Hosiery Company, 102 NLRB 134.2 See The Fuller Automobile Company, 88 NLRB 1452.CITIES SERVICE OIL COMPANY OF PENNSYLVANIAandOIL WORKERS INTERNATIONAL UNION, CIO, Petitioner.Case No. 2-RC-5758. June 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeArthur A.Greenstein,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.105 NLRB No. 87. 644DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuantto theprovisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this case toathree-memberpanel[Members Houston, Styles, andPeter son].Uponthe entire record in this case, the Board finds:1.TheEmployer is engaged in commercewithin themeaningof the Act.2.Thelabor organization involved claims to represent cer-tain employeesof the Employer.3.A question affecting commerce exists concerning therepresentation of employees of theEmployer within themeaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4. ThePetitioner requests a unit consisting,in terms of theEmployer'sclassifications,of all service station attendantsand assistant service station managers,I,or shift managers,employed bythe Employer at its service stations located onthe New Jersey Turnpike,excluding service station managers,assistant service station managers,III, or assistant managers,and all other employees and supervisors.The Employer,other-wise in agreementwith therequestedunit,urges thatthe shiftmanagers are supervisors as definedby theAct and as suchshould be excluded from the unit.The Employeroperates 10 service stations on the NewJersey Turnpike.A general managerwith the aid of3 assist-antsmaintains general supervision over the entire operation.A stationmanager and 2 assistant managers,who areadmittedlysupervisors,are presentin eachstation.The stationmanageris on dutyonlyduringthe daytime shift. The eveningshift issupervised by an assistant manager.Also ateach station are4 shift managers--a total of 40 forthe 10 stations--who aregenerally in charge of the island area of the station and rotateamong themselves the midnightto 8 a. m. shift during whichnone of their superiors is present.,There are approximately90 regular,full-timeattendantsemployed for the10 stations.The shiftmanagers are responsible for checking in the shifts,assuring the accessibility of items usedaround theisland,checking the inventoryaroundthe island, the physicalappear-ance of the station and personnel,checking availability ofcharge andcash books,being alertfor correcthandling ofmoneyand recordingof certainsales, offering suggestionsand sales tips,the routine assignment of personnel,and trans-mitting instructions of their superiors to attendants. Theyapparently spend a substantialpartof their time performingthe same work as the attendants.Althoughthe Employer'sgeneral manager testifiedthat shiftmanagers in general haveauthority to discharge or discipline employees,or effectivelyrecommend such action,thereis no evidence that the shiftmanagers were ever advised that they possessed suchauthority.The Employeralso submitted a list of instances involving 14employeeswhere shift managers allegedly made effectivepersonnel recommendations,as reflected by entries in theEmployer's records.However, the 3 shift managers whot Each shift manager works on the night shift 1 week out of every 3 CITIES SERVICE OIL COMPANY OF PENNSYLVANIA645testified at the hearing denied those instances which were with-in their personal knowledge.Indeed, I shift manager testifiedthat his recommendation that certain employees not be dis-charged was ignored and the employees were subsequentlydischarged.2As alreadymentioned,the shift manager works on themidnight to 8 a. m. shift whennormally only the shiftmanagerand one attendant are present.'On thatshift and during otherabsences of their supervisors,itappearsthe shiftmanagershavesome discretion to extend credit or cash checks,and mayexercise limited disciplinary power, such as to send home anintoxicated employee andthen notifythe station manager.However, shift managers have been instructed to contact thestationmanagers when unusual problems arise at night and itappears that detailed instructions are left forthemidnightshift byone station manager.The shiftmanagershave no authorityto transfer employeesor to settle grievances.Although theyreceive a slightly higherbase starting wage than the attendants,4they generally enjoythe same interests and conditions of employment as the attend-ants.Unlikethe station managers and assistant station man-agers,theshiftmanagers have not attended managementclasses.Under allthe circumstances,including the inordinately highratio of supervisors to attendantsif the shiftmanagers arefound to besupervisors, 5and in view of the limited nature oftheir authorityand responsibility,we find that the shift man-agers are not supervisors within the meaning of Section 2 (11)of the Act and, therefore,we shall include them in the unit.6Accordingly,we find the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section9 (b) of the Act: Allservice station attendants and assistant service station man-agers,I,or shiftmanagers,employed bythe Employer at itsservice stations located on the NewJerseyTurnpike,excludingallotheremployees,service station managers, assistantstationmanagers,III,orassistantmanagers, and all othersupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]2 The only instances of alleged effective recommendation ofhiring appear to have been meresuggestions by shift managers ofavailable personnel when the Turnpike operation began. Whilethe shift managers are consulted in the matter of promotions,there is no evidence that theyinitiate promotions and it only appears that their opinions may be solicited when the matterof promotions arises.6At times there may be a carry-over employee remaining on duty from the previous shiftuhtil 1 or 2a m., and another shift manager arrives before 8a m. to prepare for the incomingshift. On rare holiday rush periods, such as Decoration Day, up fo 15 attendants may be em-ployed during the midnight shift at a single station.4Station managers receive $331 per month as starting pay; assistant managers,$276 permonth; shift managers,$256; and others $246.5A determination that shift managers are supervisors would mean that the Employer hasover 70 supervisors-and 90 regular,full-time attendants.6See Pennsylvania Glass Sand Corporation, 102 NLRB 559; Geo. Knight & Co., 93 NLRB1193, and cases therein cited; Potash Company of America, 97 NLRB 511.